Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: NPL 58 on the IDS filed January 31, 2022, was published in March 2016, which is prior to the earliest effective filing date of the instant claims. NPL 58 discloses the composition CyclASol, a clear, preservative-free ophthalmic solution of cyclosporine in semifluorinated alkanes. US 20180360908 evidences that CyclASol contains cyclosporine A in F4H5 plus 1% ethanol as a cosolvent (Example 1). The ethanol cosolvent is excluded by the instant claims and there is no teaching in the art that would suggest removing the ethanol from CyclASol. Therefore, the instant claims are novel and unobvious over the CyclASol art.
In addition, the prior art of Gehlsen et al. (NPL190, IDS 01/15/2021) does not teach ciclosporin with a water content of less than about 1.0 wt %. There is no suggestion or motivation in the reference to reduce the water content of the ciclosporin prior to dissolving it in 1-perfluorobutyl-pentane. The instant specification presents evidence that ciclosporin with a water content of less than 1 wt % has a higher solubility in 1-perfluorobutyl-pentane (Tables 1 and 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654